*500Opinion op the Court by
Judge Carroll —
Affirming.
Under an indictment charging him with the murder of C. W. Gayle, the appellant was convicted. The-jury fixed his punishment at imprisonment for life in the State penitentiary. Prom a judgment entered on the verdict, he prosecutes this appeal.
The deceased and appellant were close neighbors;, the houses they respectively lived in not being over 100 yards apart. There are many facts testified to showing that they were good friends, and a few hours-before the killing they were together.engaged in social conversation and arranging or settling some business-matters between them. Yet, notwithstanding the outward and general appearance of friendliness and good feeling for Gayle on the part of appellant, there is evidence that to various persons at different times, within a few weeks before he killed Gayle he made threatening remarks concerning him. To one person he said, in speaking of Gayle in connection with a woman named Rebecca Clark, who was visiting at his (appellant’s) house, that, “if Gayle ever put his foot on his premises while she was there, he would kill him. ’ ’ To another, in speaking of trouble he had with Gayle about some flour, he said; “Those Gayles are going to keep a fooling with me until I kill some of them.” To yet another he said, in talking about Gayle’s hog getting into his garden, that, “if the hog-got back in the garden, he intended to kill the hog, and, if Gayle said■ anything about it, he would kill him.” And to others he made remarks of a less threatening-nature about deceased tending to show a hostile feeling. The homicide occurred on Monday about mid*501night. On the Saturday previous the Clark woman went to Leach’s house to visit her son, who had been there since the May previous, and she remained until after Gayle was shot, and was in the house with her son, Leach; and his'wife when the shooting was done. About 10 o’clock on Monday night Leach said to John L. Butler, as he, Leach, and the deceased and his brother Bob Gayle were on their way home from Butler’s store, where Leach and the Gayles had been transacting some business: “You tell Gayle that he has got to take that woman away from here right now.” This message Butler at once delivered to Gayle. Mrs. Clark testified that, when Leach returned to his house from Butler’s store, Gayle came with him, and said to her in the presence of Leach that he-had come to take her away, and would be' back after her in 15 or 20 minutes or as soon as he could hitch up his buggy; that then Gayle left, and in a short time came to the front door and knocked, when Leach-said, “Who is there?” three separate times, and Gayle-to each request replied: “Tom, it is ‘Dutch’ [Gayle’s nickname]. Open the door.” While this conversation between Leach and Gayle was going on, the witness testifies that Mrs. Leach and herself said to Leach, who had his gun in his hand, “Don’t shoot; it is ‘Dutch.’ ” But not withstanding this warning- and information, he fired through the door, which was. closed, the shot taking effect in the body of Gayle,, who was standing immediately outside on the porch.. Leach’s version of the affair is: That Monday afternoon Gayle took Mrs. Clark out buggy riding, and that night, on their return from Butler’s store, Gayle, who-was drinking, came to his house and said, “I am going-to take this woman away,” when he replied, “It. would not do to take her away at night.” To this-*502Gayle answered, “All right,” and then left, saying that he would see him in the morning. That Gayle did not with his knowledge or consent come to his house again that night. That during the night some person walked upon the front porch and scratched on the door, when the dog growled, and he heard the person say, “I’ll shoot your brains out if you bite me.” That he then asked three times who it was, and, not receiving any reply, fired, but did not know that it was Gayle he had shot until after he fired. Leach further testified 'that he had about $40 in his house, and that the night preceding the killing of Gayle a person unknown to him put paper in the door locks so as to prevent it from locking, and he felt some uneasiness about his money. From this brief history of the casé it appears that there was ample evidence from which the jury might well conclude that Leach deliberately, wilfully, and without excuse or provocation shot and killed deceased. It remains to be seen whether or not the trial court committed any prejudicial errors of law.
Three alleged .errors are relied on by his counsel: First, the failure of the trial court to permit witnesses to testify as to the relations that existed between the deceased and the Clark woman; second, in giving to the jury an instruction upon the subject of the insanity of the appellant; and, third, in failing to properly instruct the jury as to the right of Leach to shoot if he believed the person he shot was at the time attempting to break into his house or commit a felony.
Rebecca Clark, who was the chief witness for the Commonwealth, was not inquired of concerning her immoral intimacy with the deceased, but Bassitt and other witnesses introduced in behalf of the accused were asked if they knew what the relations between *503Mrs. Clark and Gayle were. The court refused to permit the witnesses to answer this question. What answer the witnesses would have made the record does not disclose, as no avowal was made. It would have been competent to have inquired of Mrs. Clark what the relations had been between herself and the deceased, and she might have been required by the court to disclose them, although improper; and this fact might have been shown independent of her by other witnesses if she was not questioned on the subject, or, if questioned, had denied the immoral relations. Morrison v. Commonwealth, 74 S. W. 277, 24 Ky. Law Rep. 2423. It is proper to permit, and, if' necessary, to require, a witness to relate his or her relations with the parties to the litigation, and in. Commonwealth cases, with the accused or the prosecuting witness, or the deceased if the prosecution is. for homicide, for the purpose of showing his bias or prejudice or interest in the result of the trial, so as to enable the jury to place a proper estimate upon the weight that should be given to his evidence. We do not mean to be understood as declaring that a witness may be required to answer a question that would subject him to a criminal or penal prosecution, but the fact that the answer may degrade, disgrace, or humiliate a witness will not excuse him. Underhill on Criminal Evidence, section 248; Greenleaf on Evidence, section 450. This rule does not conflict'with section 597 of the Civil Code of Practice, providing,, among other things, that a witness may not be impeached by evidence of particular wrongful acts. Commonwealth v. Welch, 111 Ky. 530, 63 S. W. 984, 23 Ky. Law Rep. 151; Britton v. Commonwealth, 96 S. W. 556, 29 Ky. Law Rep. 857. Under the Code, as-construed in these and many other cases, a party can*504not impeach the testimony of a witness by evidence of specific acts, with the exception mentioned in the section, supra. To ask a witness questions for the .purpose of impeaching his credibility or morality is one thing, and to make inquiries that will show his interest, bias, or prejudice is another, although in some respects the end sought to be accomplished by each line of interrogation is the same. The impeachment of a witness is confined to his own life and character, without respect to his interest in the case or his relations to the parties to the controversy. The attack is made upon the witness as an individual independent of his interest or bias or prejudice in the case upon trial. On the other hand, the reputation of the witness for truthfulness or morality is not necessarily involved in inquiries made for the purpose of showing his feelings of kindness or hostility towards the parties or his social or family or business or other relations with them, although in instances like the matter we are considering inquiries along this line would reflect upon the character of the witness. But the purpose of the examination is not particularly to discredit the reputation of the witness for truth or morality as it' is when he is sought to be impeached; and the rule that protects a witness attempted to be impeached from investigation into specific or particular acts in his life cannot be invoked to save him from disclosures touching his relations with the party in whose behalf he is testifying, although such disclosures may develop particular acts that have a tendency to degrade or disgrace the witness. As the record fails to show what answer Bassitt and other witnesses would have made to the question, the assigned error in declining to permit them to answer the question cannot be considered by this court. *505Nichols v. Commonwealth, 11 Bush, 575; L. C. & L. R. R. Co. v. Sullivan, 81 Ky. 624, 5 Ky. Law Rep. 722, 50 Am. Rep. 186. It may be remarked, however, that-other evidence reasonably sufficient to .convince the jury that immoral relations did exist between the Clark woman and the deceased was heard by the jury from other witnesses, so that the accused had before the jury substantially the same evidence that his counsel in their brief say would have been made by Bassitt ■ and others.
Several witnesses were introduced by appellant who said that for a number of years he had been subject at intervals to epileptic fits, and that while under the influence of this disease he was prostrated mentally and physically but when he recovered from the effects of the disorder, which only continued for a few hours, he was not legally incompetent to form a criminal intent or commit a crime. But, as no evidence was introduced affecting the mental capacity of the accused at the time he killed Gayle, his counsel argue that the evidence relating to epileptic fits was offered only to show his weak condition generally, and not for the purpose of resting upon it an instruction upon the subject of insanity; and the complaint is made that the court erred to the prejudice of appellant in giving to the jury an insanity instruction. It may be conceded that the evidence introduced in behalf of appellant did not authorize the court to submit to the jury an instruction upon the subject of his mental soundness at the time of the homicide, but we are unable to perceive in what respect the giving of this instruction could have been prejudicial to the accused. It gave to him the benefit of an instruction he was not entitled to, under which the jury might have acquitted *506Mm. The error of the court was prejudicial to the Commonwealth, rather than the accused.
It is insisted that none of the instructions given to the jury presented the defense of appellant. His counsel contend that, as he believed at the time he fired the fatal shot that the person at whom it was fired was attempting to enter his house,' he had the right to shoot to prevent such entry. A man has a •right to kill a burglar or thief who is at the time committing a felony by attempting to break into his house. And so he may, if necessary to protect himself or family from death or bodily harm, shoot an assailant. But a person has no legal or moral right to kill another merely because in the nighttime he comes upon his premises or even knocks on the door of his house. The owner, controller, or occupant of premises who in the night or day time shoots and kills an intruder or trespasser cannot excuse or justify his conduct upon the ground that the person killed was a burglar or thief and upon the premises for the purpose of committing a felony, or attacking with evil intent the person in possession of the premises, in the absence of some evidence conducing to establish this defense. Kentucky Criminal Law & Procedure, by Roberson, sections 155-157; Bishop’s New Criminal Law, section 858; Chapman v. Commonwealth, 15 S. W. 50, 12 Ky. Law Rep. 704; Utterback v. Commonwealth, 105 Ky. 723, 20 Ky. Law Rep. 1515, 49 S. W. 479, 88 Am. St. Rep. 328; Baker v. Commonwealth, 93 Ky. 302, 19 S. W. 975, 14 Ky. Law Rep. 183; Saylor v. Commonwealth; 97 Ky. 184, 30 S. W. 390, 17 Ky. Law Rep. 100; Wright v. Commonwealth, 85 Ky. 123, 2 S. W. 904; Sparks v. Commonwealth, 89 Ky. 644, 20 S. W. 167, 12 Ky. Law Rep. 402. If there was any evidence that Gayle at the time he was *507shot was forcibly and wrongfully attempting to enter or break into the house of Leach, or any evidence that Leach believed or had reasonable grounds to believe that the person on his porch was a burglar in the act of entering into his house, the court should have instructed the jury upon the law applicable to this state of facts. So that the question narrows down to the proposition whether or not the evidence of Leach was sufficient to warrant the court in giving an instruction that, if the jury believed from the evidence that Leach believed and had reasonable grounds to believe that some one was trying to break into his house to commit a felony, he had the right to take the life of the intruder, if necessary, or believed by him in the exercise of a reasonable judgment to be necessary, to prevent him from committing the contemplated crime. A careful consideration of Leach’s evidence convinces us that it did not authorize an instruction upon this branch of the law. Leach did not testify that he believed or had any grounds to believe that the person on his front porch was a burglar or had come to his house for the purpose of doing him or any of his family any injury, or for the purpose of committing any offense against his property. Hence there was no evidence to warrant the court in giving the instruction counsel insist their client was entitled to. Indeed it is very questionable if, under the evidence, the appellant was entitled to the instruction given by the court, or to any instruction that would authorize the jury to find him not guilty upon the ground that the shooting was either excusable or justifiable.
After a careful consideration of the entire record .and the well-prepared argument of his counsel, we *508find no error that would authorize us in granting a new trial. ■
The judgment of the lower court must be affirmed.